Title: Elijah Hall to the American Commissioners, 3 June 1778: résumé
From: Hall, Elijah
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Ranger, June 3, 1778: I request, for the officers and crew, that you find some way to sell the prizes. We are short of necessities, and have distressed families at home. Captain Jones has deceived us: he tricked us into enlisting for longer than we thought and promised us wages that have not been paid. He put Lieutenant Simpson, whose character is of the best, in a common gaol, whereas we beg that he be suitably housed until sent home. The Captain charges his officers with neglecting discipline, whereas a crew was never more willing to fight, as our late action proves. No man of spirit can serve cheerfully under him; if I cannot be where I am of use to my country, I beg to resign. Despite my best efforts to keep peace on board, the men are determined not to sail with the Captain except to America. We have been out for seven months and not two at sea; our time is spent in useless refitting. We have 300 mouths to feed, and M. Bersolle denies us all supplies. Please do something for us.>
